Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 06/29/2022. Claims 1, 10 and 19 have been amended. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 06/22/2022 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for distributed metadata-based cluster computing. The detailed implementation indicates: (1) A method comprising: transmitting, by a computing cluster comprising a plurality of nodes, a request for data from a database, the request transmitted by one of the plurality of nodes; (2) Receiving, from the database, a plurality of metadata items comprising access data to access result files in a results data store; (3) Distributing, by the one of the plurality of nodes, the plurality of metadata items to other nodes of the plurality of nodes to access different portions of the results files in the results data store; (4) Transmitting, by the other nodes of the plurality of nodes, requests for the different portions of the results files stored in the result data store, the requests comprising one or more of the plurality of metadata items distributed by the one of the plurality of nodes to the other nodes; and (5) Receiving, by the other nodes of the plurality of nodes, the results files from the results data store.

Pertinent Arts
4. 	Pal et al, US 20190147092, discloses distributing partial results to worker nodes from an external data system, wherein the process comprises: receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data; determining that the set of data includes at least a subset of data associated with an external data system; defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein defining the query processing scheme comprises: determining a subquery for the external data system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data and instructing the external data system to distribute results of the subquery to a plurality of worker nodes, and generating instructions for a plurality of worker nodes to receive and process the results of the subquery to form processed results and to provide the processed results to the data intake and query system; and executing the query based on the query processing scheme.
Pal et al, US 20190147086, discloses generating a subquery for an external data system using a configuration file, wherein the process comprises: receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data; identifying a search parameter in the query associated with a search of an external data system; parsing a configuration file based on the search parameter; identifying the external data system and a subquery for the external data system based on said parsing the configuration file, the subquery identifying at least a subset of data of the set of data stored by the external data system; defining, by the first data intake and query system, a query processing scheme for obtaining and processing the set of data based on the query and the subquery, wherein defining the query processing scheme comprises generating instructions for one or more worker nodes to receive and process results of the subquery to form processed results and to provide the processed results to the data intake and query system; and executing the query based on the query processing scheme.
Xiang, US 20180227363, discloses maintaining partition-tolerant distributed metadata, wherein the process comprises: receiving, from a new node, a request indicating the new node is joining a cluster of nodes; transmitting, to the new node in response to the request, an identifier of a delegate node within the cluster; receiving, from the delegate node, a request to maintain a synchronization point of the delegate node while the delegate node creates a snapshot of cluster metadata and transmits the snapshot to the new node; receiving, from the new node, an indication that the new node has received the snapshot and is ready to join the cluster; determining that the cluster has synchronized metadata distributed within the cluster following

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
07/15/2022

/HUNG D LE/Primary Examiner, Art Unit 2161